Citation Nr: 1821643	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  13-11 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the appellant's discharge is a bar to VA benefits.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for a heart disability manifested by atrial fibrillation.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a pulmonary disease.

7.  Entitlement to service connection for a bilateral cataract disability.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The appellant served on active duty from April 1970 to February 1972 and was discharged under conditions other than honorable.  Service in the Republic of Vietnam is indicated by the record.  The appellant is the recipient of the Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In an August 2016 decision, the Board reopened and remanded the appellant's claim for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an August 2017 supplemental statement of the case (SSOC).  The appellant's VA claims file has been returned to the Board for further appellate proceedings.

In an October 2017 correspondence, the appellant's attorney requested a 30 day extension to allow for the submission of additional argument regarding a July 2017 VA examination report obtained pursuant to the Board's August 2016 remand instructions.  The Board observes that the appellant's attorney subsequently submitted written argument as to the July 2017 VA examination report in October 2017.  Moreover, as the Board is herein granting the appellant's claim, the appellant is not prejudiced by the Board's adjudication of this matter.

The service connection issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The appellant will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The appellant served on active duty from April 1970 to February 1972, with service in the Republic of Vietnam from October 1970 to May 1971, and his DD Form 214 reflects that he was discharged under conditions other than honorable.

2.  The appellant was absent without leave (AWOL) from May 26, 1971, to December 21, 1971, for a period of 211 days.

3.  Prior to, during, and for the first thirteen months of his military service, the appellant's active duty service was honest, faithful, meritorious, and of benefit to the Nation.

4.  Given the hardships caused by the appellant's overseas combat service and his difficult family circumstances, there are compelling circumstances warranting his AWOL period.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the appellant, the character of his discharge from service from April 1970 to February 1972 is not a bar to benefits administered by VA.  38 U.S.C. § 5303 (2012); 38 C.F.R. §§ 3.12, 3.354 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a person is seeking VA benefits, it first must be shown that the service member upon whose service such benefits are predicated has attained the status of veteran.  38 U.S.C. §§ 1110, 1131 (2012); see Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C. § 101(2) (2012); 38 C.F.R. § 3.1(d) (2017).

In this matter, the RO has determined that the appellant's character of discharge is a bar to VA benefits.  See the administrative decision dated February 2007 & the RO's decision dated September 2010.  For the reasons expressed below, the Board finds that the character of the appellant's discharge is not sp barred.

The appellant was drafted into the U.S. Army in April 1970 for a term for two years.  He was discharged on January 25, 1971, for the purpose of immediate reenlistment.  The Army characterized his service as honorable, but the discharge was conditional followed by an immediate reenlistment prior to the end of the contract period.  He reenlisted for three years on January 26, 1971, for incentive benefits.  Therefore, this period is combined with subsequent service and is considered one period of service from April 1970 to February 1972.  38 C.F.R. § 3.13.

Service personnel records show that the appellant went AWOL from May 26, 1971, to December 21, 1971, for a period of 211 days.  It was recommended that he received a special court martial.  See the Transmittal of Court Martial Charges dated December 1971.  In February 1972, the appellant applied for, and was granted a discharge for the good of the service under the provisions of Chapter 10, AR 635-200, which entailed an Undesirable Discharge Certificate and forfeiture of "many or all" VA benefits.  As such, the appellant received a discharge characterized a "under other than honorable conditions" in February 1972.

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C. § 101(18) (2012); 38 C.F.R. § 3.12(a) (2017).  There are two types of character of discharge bars to establishing entitlement for VA benefits:  statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c):  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days.

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions:  (1) acceptance of undesirable discharge in lieu of trial by general court-marital; (2) mutiny or spying; (3) offenses involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravated circumstances and other facts affecting the performance of duty.

The Board initially notes that the appellant's discharge from service does not fall under the regulatory bars listed in 38 C.F.R. § 3.12(d).  Although it is undisputed that the appellant accepted an undesirable discharge in lieu of trial by court-martial, the Transmittal of Court-Martial Charges dated December 1971 indicated that a special court-martial was recommended.  There is no indication that the appellant was charged with a general court-martial.  See 10 U.S.C. §§ 818, 819 (a general court-martial has the authority to impose a bad conduct or a dishonorable discharge, while a special court-martial has the authority to impose a bad conduct discharge but not a dishonorable discharge).  Moreover, the appellant was not accused of mutiny or spying, an offense of moral turpitude, and or willful and persistent misconduct.  Accordingly, the regulatory bars to VA benefits under 38 C.F.R. § 3.12(d) do not apply.

In this matter, the AOJ determined that the appellant's service was dishonorable for VA benefits purposes under 38 C.F.R. § 3.12(c)(6), by reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days.  See the administrative decision dated February 2007 and the statement of the case (SOC) dated March 2013.

Notably, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits unless "there are compelling circumstances to warrant the prolonged unauthorized absence."  38 U.S.C. § 5303(a); 38 C.F.R. § 3.12(c)(6).

Under 38 C.F.R. § 3.12(c)(6)(i-ii), the following factors are considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence:  (i) Length and character of service exclusive of the period of prolonged AWOL; and (ii) Reasons for going AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious, and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  Reasons for going AWOL that are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL are evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration is given to how the situation appeared to the person and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  38 C.F.R. § 3.12(c)(6)(ii).

Based on a review of the record, the Board finds that there were compelling circumstances surrounding the appellant's extended AWOL status.  The appellant's DD Form 214 shows that his military occupational specialty was light weapons infantry.  He had documented service in the Republic of Vietnam from October 1970 to May 1971.  He was awarded the CIB for his combat service and was to be awarded the Bronze Star; however, this was not accomplished prior to his period of AWOL.

In an October 2005 statement, the appellant detailed several situations that occurred during his service in Vietnam that caused him considerable emotional distress.  He described repeated exposure to gun fire and mortar fire.  See the Veteran's statement dated October 2005.  He additionally detailed a January 1971 incident in which he was called in to help after a Medevac helicopter crashed that killed eight servicemen.  Id.  The appellant was sent to help evacuate the wounded, and was subsequently ordered to guard the dead service member's bodies overnight into hostile territory.  Id.  The appellant had received notification of the death of his grandfather only days prior to this incident.  Id.  Several days after returning from the field, while still serving in Vietnam, the appellant contends that he, along with several other service members, was misled into reenlisting with the promise that he would not be sent back into the field and would receive a $300 bonus.  Id.  Although the appellant did receive the bonus, he soon found out that he would be sent back into the field.  Id.  The appellant subsequently went home on leave in January 1971 and, while there, witnessed his father physically abusing his mother; the appellant confronted his father and instructed him to stop.  See the Veteran's statement dated October 2005.  He returned to Vietnam in February 1971.  Following a confrontation with a sergeant, he was sent home on leave in May 1971.  Id.  While there, the appellant's father deserted his mother and left her alone with five minor children and no income.  Id.  The appellant stated that he contacted the Red Cross and the Army for assistance, but received none.  Id.  He felt he had no choice but to stay home and help his mother.  The appellant reported that, when his father returned home and reconciled with his mother in December 1971, he turned himself in at Fort Meade, Maryland.  Id.

The Board observes that the appellant's statements concerning in-service stressors and the fraudulent reenlistment promises have been corroborated by an October 2005 statement from fellow service member, Mr. E.M.  Moreover, the appellant's brother, Mr. T.A., offered an October 2005 statement verifying the family turmoil detailed in the appellant's October 2005 statement.  In addition, a Report of Medical History dated at the time of the appellant's separation from service in December 1971 noted his report of insomnia and depression or excessive worry due to family problems.

In support of his claim, the appellant has also submitted an April 2016 statement from private psychologist, Dr. J.M., who reported that the appellant suffers from PTSD, which developed during his military service.  Dr. J.M. further opined that the appellant's PTSD existed prior to and during his period of AWOL and continues to this day.  Dr. J.M. stated that the Veteran's PTSD deviated from his normal state of mind and resulted in impaired judgment.  See the statement of Dr. J.M. dated April 2016.

Further, pursuant to the August 2016 Board Remand, the appellant was afforded a VA examination in July 2017, at which time the examiner confirmed a diagnosis of PTSD.  In pertinent part, the examiner determined that "it is as likely as not (50 percent or greater probability) that the behavior that led to the appellant's discharge in February 1972 was due [to] PTSD."  The examiner explained that the appellant's claimed stressors, which occurred prior to his period of AWOL "are consistent with the circumstances, conditions or hardships of Vietnam.  Additionally, the [appellant's] self-report, Military Personnel Record (MPR) and Buddy/Lay statements by his brother and fellow service member support the presence of PTSD symptoms prior to and at the time of his period of AWOL."

Under the circumstances, the evidence establishes compelling circumstances surrounding the appellant's extended period of AWOL status in excess of 180 days.  It is shown that the appellant's service exclusive of the period of prolonged AWOL was generally of such quality and length that it can be characterized as honest, faithful and meritorious, and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  It is clear that the appellant was exposed to combat during his service in Vietnam, service that lasted approximately seven months.  The appellant has demonstrated that, at the time of his AWOL, he was attempting to mitigate a tumultuous family situation, which included domestic violence and assisting in the care of his mother and five minor siblings who had been left without support.  The Board further observes that the appellant was only twenty years old at the time.  The record further shows the appellant turned himself in at Fort Meade, Maryland, on December 21, 1971, following his father's return to the family home; he was not apprehended.  Moreover, VA and private treatment providers agree that the appellant was suffering from PTSD at the time he went AWOL.

In light of the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether there were compelling circumstances to warrant the appellant's prolonged unauthorized absence, as defined in 38 C.F.R. § 3.12(c)(6).  As such, the fact that the appellant received an other than honorable discharge as a result of a period of AWOL in excess of 180 days is not a bar to the payment of VA benefits.

The Board notes that the appellant and his attorney have alternatively asserted that the appellant was insane at the time he went AWOL pursuant to38 C.F.R. § 3.12(b).  See, e.g., the statements of the appellant's attorney dated May 2016 and October 2017.  However, as the Board has herein granted the claim on other grounds, no further discussion of this theory is required.


ORDER

The character of the appellant's discharge from service from April 1970 to February 1972 is not a bar to benefits administered by VA.


REMAND

In October 2005, the appellant filed a claim of entitlement to service connection for diabetes mellitus, erectile dysfunction, a heart disability, PTSD, pulmonary disease, and a bilateral cataract disability.  In September 2010, the RO issued an administrative decision that informed the appellant that he was barred from VA benefits because of his other than honorable discharge due to a period of AWOL in excess of 180 days.  However, the Board has herein found that the appellant's discharge from service from April 1970 to February 1972 is not a bar to benefits administered by VA.  Therefore, a remand is necessary for the AOJ to adjudicate the appellant's claims of entitlement to service connection.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake any actions necessary to develop the appellant's claims of entitlement to service connection for diabetes mellitus, erectile dysfunction, a heart disability, PTSD, pulmonary disease, and a bilateral cataract disability.

2.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the appellant and his attorney should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


